Title: III. Extract, after 18 May 1803
From: Livingston, Robert R.
To: Jefferson, Thomas


            
              Dear Sir,
              Paris 12th. March 1803
            
            I have delayed replying to your friendly letter by Madam Brougniart, in the hope of having something important to communicate; but, in the mean time, have been so full in my letter to the Secretary of State that I have left myself little to say on the subject of my public affairs. I can only tell you, generally, that we have been gaining ground here for some time past; and altho some propositions which I had an opportunity to make, to Joseph Bonaparte to be submitted to the Consuls inspection, were not agreed to, yet the matter and the manner left a favorable impression, and I meant to renew the subject on the same ground.
            My letter to the First Consul, which you will find couched in pretty strong terms and such as are not usual here, and, so far as it related to the claims, repugnant to the Ministers sentiments, has been attended with happy effects; as you will find by the answer transmitted, herewith, to the Secretary of State. I think it impossible after this for him to go back; and I have accordingly given information to the American Creditors of the state of their affairs, that they may not be speculated upon.
            With respect to a negotiation for Louisiana I think nothing will be effected here. I have done every thing I can, thro’ the Spanish ambassador, to obstruct the bargain for the Floridas and I have great hope that it will not be soon concluded. The ambassador tells me that the Consul often complains to him of the delay that business meets with: and, while Spain keeps the Floridas, Louisiana will be considered here as an object of little moment as they are absolutely without ports in the Gulph, and so far facilitate your negotiations with Genl. Bernadotte. I have had many interesting conversations with him, and have nothing to complain of. Remember, however, neither to wound his pride or that of his nation, both being extremely irritable.
            Mr. Madison has never told me whether he has received two little essays calculated the one to raise our importance in the views of this Government as a Naval power; and the other to disgust them with Louisiana preparatory to our future negotiations. They were both read with considerable attention by the First Consul; having had them translated for that purpose.
            I here broke off this part of my letter to attend Madam Bonapartes drawing room, where a circumstance happened of sufficient importance to merit your attention. ++++++ After the first Consul had gone the circuit of one room, he turned to me and made some of the common inquiries usual on these occasions. He afterwards returned and entered into a further conversation. When he quitted me he passed most of the other Ministers, merely with a bow, went up to Lord Whitworth, and after the first civilities said: “I find my lord your nation want war again.” L.W. No Sir, we are very desirous of Peace. First Consul. “You have just finished a War of fifteen years.”—L.W. “It is true, Sir, and that War was fifteen years too long.” Consul. “But you want another War of fifteen years.” L.W. “Pardon me, Sir, we are very desirous of Peace.” Consul “I must either have Malta or War.” L.W. “I am not prepared Sir, to speak on that subject; and I can only assure you Citizen first Consul that we wish for Peace.” The Prefect of the Palace then came up to the Consul, and informed him that there were ladies in the next room and asked him to go in. He made no reply; but, bowing hastily to the company, retired immediately to his Cabinet, without entering the other room. Lord Whitworth came up to me, and repeated the conversation as I now give you. I asked Lord Whitworth whether there were any pending Negotiations relative to Malta. He told me that there were: That the conduct of France having convinced them that they still had views upon Egypt, and the guaranties to which they were entitled with respect to Malta not having executed, they thought they could not surrender it with safety. But what brought on the business to day was a message from the King of Great Britain to the Parliament on the 1st, which has just been received here, speaking with distrust of the armaments in the French ports, and in fact preparing them for War. This you will have sooner by the way of England than this letter. It is, then, highly probable that a new rupture will take place; since it is hardly possible that the first Consul would commit himself so publickly, unless his determination had been taken. I am fearful that this may again throw some impediment in the way of our claims, which I believed in so prosperous a train. In other views it may serve us; and I shall give all my attention to avail myself of circumstances as they arise: in which I hope shortly to receive the assistance of Mr. Monroe.
            I must pray you, Sir, to furnish Mr Madison with such an Extract from this letter as ought to be on his file of Correspondence with me. Since the fear of loosing the opportunity, and the necessity of the greater activity at this interesting moment, will deprive me of the pleasure of writing farther to him by this conveyance.
            I am &c
            
              Rob. R. Livingston
            
          